Citation Nr: 1024512	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  04-43 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to July 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2006 decision, the Board denied entitlement to 
service connection for bilateral hearing loss.  The Veteran 
subsequently appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  While that case was 
pending at the Court, the Veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate 
the Board's decision and remand the Veteran's claim for 
readjudication.  In a May 2008 Order, the Court granted the 
motion, vacated the Board's December 2006 decision, and 
remanded this case to the Board for readjudication.  In 
January 2009 the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has current bilateral 
hearing loss which is due to any incident or event in active 
military service, and hearing loss as an organic disease of 
the nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
service, nor may hearing loss, as an organic disease of the 
nervous system, be presumed to have been incurred or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, and, as discussed below, the Board has found none.

In April 2005 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2003 rating 
decision, September 2004 SOC, February 2005 SSOC, April 2005 
SSOC, May 2006 SSOC, and April 2010 SSOC explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional periods to submit more evidence.  It appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic disease of the nervous 
system (e.g. sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  Even if disabling loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the Veteran had bilateral hearing loss 
during service is not fatal to his claim for service 
connection.  The laws and regulations do not strictly require 
in-service complaint of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of 
Appeals for Veterans Claims has held where there is no 
evidence of a veteran's claimed hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service . . . ."  Hensley, supra, (quoting Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the 
critical question is whether the veteran has current hearing 
loss disability which is causally related to service.

Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.

The Veteran's service treatment records (STRs) show that in 
April 1966 audiogram results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
5
15
15
20
LEFT
25
15
15
15
20

Other audiogram results from April 1966, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
10
5
5
5
0

At the Veteran's separation examination in May 1970, pure 
tone thresholds, in decibels, were as follows:


(Continued on Next Page)





HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
30
25
LEFT
30
30
20
25
25

The STRs do not show complaints or treatment related to 
hearing loss.

J.B.J., M.D., wrote in February 2003 that during the 
Veteran's active service he had worked around noisy aircraft.  
Dr. J stated that the Veteran had noticed a continuing 
decline in his hearing through the years.  The Veteran was 
diagnosed with hearing loss, and Dr. J felt that it was 
"aggravated if not caused by his exposure in combat in the 
late 60's." 

The Veteran underwent a private audiological examination in 
May 2003 at H.H.C.  He reported that while in the military he 
was exposed to excessive noise with no hearing protection.  
Post-military, he had been exposed to excessive occupational 
noise exposure, and he wore hearing protection the majority 
of the time.  A video-otoscopy was within normal limits.  
Audiometric test results indicated a mild sloping to a 
moderate sensorineural hearing loss bilaterally, more 
pronounced in the left ear.  The audiologist, S.P.C., M.A., 
CCC-A, opined that the high frequency component of the 
Veteran's hearing loss is consistent with individuals who 
have been exposed to excessive noise without hearing 
protection.  Speech reception thresholds were 20 dB for the 
right ear and 25 dB for the left ear.  Speech discrimination 
scores were 96 percent for the right ear at 60 dB and 88 
percent for the left ear at 65 dB.  Speech discrimination 
scores in quiet at 50 dB were 96 percent bilaterally, and in 
noise at 50 dB they were 92 percent for the right ear and 84 
percent for the left ear with a signal to noise ratio of +5 
dB.  Ms. C felt that the speech discrimination scores 
indicated that the Veteran has difficulty communicating in 
challenging listening environments, especially in the left 
ear.  

In October 2004 the Veteran had a VA examination.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
40
45
LEFT
35
40
30
50
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 80 percent in the left ear.

The examiner noted that the STRs show that the Veteran's 
hearing was poorer at separation than it was when he entered 
service.  He opined that it is unlikely that the audiometric 
test results from separation reflect a change in hearing 
secondary to factors encountered during service.  The 
examiner further wrote that the results were more likely 
reflective of a temporary conductive hearing loss, unrelated 
to noise exposure or any other known factors encountered by 
the Veteran during military service, or an inappropriately 
noisy test environment.  Comparisons between enlistment and 
separation test results were not, in the examiner's opinion, 
consistent with a noise-induced etiology.

The Veteran had another evaluation at H.H.C., with Ms. C, in 
March 2009.  She reviewed the records and felt that the 
entrance and exit audiograms showed that his hearing had 
declined significantly on a bilateral basis while in service.  
It was noted that the Veteran fired weapons right-handed with 
no hearing protection, and that he was a ship fitter in 
combat duty.  Following military service the Veteran worked 
in a shipyard for four years, at an oil company for 10 years, 
and at a paper mill for 20 years.  It was noted that the 
Veteran wore hearing protection as needed in his post-
military occupation.  He did not have recreational noise 
exposure, and there was no personal or family history of ear 
disease, ear trauma, or head trauma.  Video-otoscopy was 
within normal limits bilaterally.

Audiometric test results indicated a mild sloping to 
moderately severe sensorineural hearing loss bilaterally.  
Speech reception thresholds were 35 dB bilaterally.  Speech 
discrimination using the Maryland CNC were 74 percent for the 
right ear at 70 dB HL and 72 percent for the left ear at 80 
dB HL.  The actual audiogram results were presented on a 
chart without interpretation.  See 38 C.F.R. § 4.85; Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (Board may not interpret 
graphical representations of audiometric data).  Ms. C opined 
that the Veteran's hearing loss had declined significantly 
bilaterally since 2003, and that the bilateral hearing loss 
was at least as likely as not related to excessive noise 
exposure while serving in the military.  Her rationale was 
that bilateral hearing loss is known to be associated with 
excessive noise exposure.  She said the Veteran was a 
candidate for binaural amplification and the effect on his 
daily activity was significant because he was unable to hear 
and understand normal conversational speech.

The Veteran underwent another VA examination in April 2009.  
The audiologist reviewed the claims file and noted that at 
enlistment his hearing was normal bilaterally, and that at 
separation there was mild low frequency hearing loss and 
significant shifts in hearing across all remaining test 
frequencies in both ears.  Bone conduction was not performed 
so it was impossible to know whether or not the hearing loss 
measured was of a conductive or sensorineural nature.  The 
examiner further felt that the evaluation results were highly 
consistent with the results from the clinic.

It was noted that during the Veteran's service hearing 
protection was not used and that he was exposed to naval 
guns, helicopters, aircraft engines, the flight line, ship 
engines, and the machine shop.  The examination notes 
indicate that the Veteran had some exposure to factory and 
plant noise with and without hearing protection.  The 
Veteran's chief subjective complaint was bilateral hearing 
loss and the functional effect on daily activities was 
difficulty comprehending television dialogue.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
45
50
LEFT
40
35
35
55
45

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 70 percent in the left ear.  It 
was noted that test procedures included otoscopic viewing of 
the ear canals, tympanometry, acoustic reflex threshold 
measurement, and measurement of speech thresholds, pure tone 
thresholds by air and bone conduction, and monosyllabic word 
understanding scores.  The Veteran was diagnosed with mild to 
moderate sensorineural hearing loss in the right ear with 
normal middle ear function and mild to moderately severe 
sensorineural hearing loss in the left ear with normal middle 
ear function.  The hearing was not expected to improve with 
medical intervention.

The VA examiner opined that it is less likely as not that the 
Veteran's current sensorineural hearing loss arose during 
military service.  Although hearing loss was measured at 
separation, the examiner felt that it was impossible to know 
whether it was conductive (temporary and medically based) or 
sensorineural because bone conduction or acoustic immittance 
testing were not performed.  The examiner reviewed the 
audiometric results from the Veteran's entrance and exit from 
service, and opined that the in-service hearing loss was more 
like to have been conductive in nature.  Sensorineural shifts 
of his magnitude were unexplainable for individuals of that 
age unless there was a secondary factor such as noise, and 
the configuration of the hearing loss at separation was 
"wholly inconsistent with a noise-induced etiology" and 
there were no other reported exposures from military service 
that could have caused such changes in hearing.

After a review of the record, the Board finds that that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  Although 
the audiometric results from the Veteran's 1970 separation 
examination show that the Veteran's hearing declined, he did 
not meet the standards of 38 C.F.R. § 3.385 at that time, and 
the record does not show that he met them within a year of 
active service.  The post-service treatment records and VA 
examinations discussed above show that the Veteran currently 
meets the standard for hearing loss under 38 C.F.R. § 3.385.

Dr. J opined in February 2003 the Veteran's hearing loss was 
"aggravated if not caused by his exposures in combat . . . 
." No rationale was offered.  Ms. C opined in June 2003 that 
the high frequency component of the Veteran's hearing loss is 
consistent with individuals who have been exposed to 
excessive noise with no hearing protection.  However, her 
examination report indicated that there had been some post-
military noise exposure without hearing protection, and she 
did not state whether she felt that the hearing loss was due 
to the in-service noise exposure.  

In March 2009, Ms. C opined that the Veteran's bilateral 
hearing loss is at least as likely as not related to 
excessive noise exposure from serving in the military.  The 
proffered rationale was that hearing loss is known to be 
associated with excessive noise exposure.  In contrast, the 
April 2009 VA examiner opined that it is less likely as not 
that the Veteran's current sensorineural hearing loss arose 
during military service.  It was noted that the configuration 
of the hearing loss at separation was "wholly inconsistent 
with a noise-induced etiology."  Therefore, the examiner 
felt that the hearing loss from service was more like to have 
been conductive (temporary and medically based) in nature.

Where the record contains both positive and negative 
evidence, including addressing whether the Veteran's claimed 
condition is related to military service, it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same, and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is mindful that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

The Court of Appeals for Veterans Claims has held that "most 
of the probative value of a medical opinion comes from its 
reasoning", and that the Board "must be able to conclude 
that a medical expert has applied valid medical analysis to 
the significant facts of the particular case in order to 
reach the conclusion submitted in the medical opinion."  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In 
the present case, the Board finds that the April 2009 VA 
examiner's opinion is of greater probative value because he 
analyzed data to determine what type of hearing loss the 
Veteran had during service, before determining the etiology 
of the current hearing loss.  Furthermore, his current 
diagnosis for the Veteran is sensorineural hearing loss, 
which he did not feel was shown in the STRs.  While claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and a private medical opinion may 
not be discounted solely because the opining clinician did 
not describe review of the claims file, the Board finds that 
in the present case the April 2009 VA examiner conducted a 
more thorough analysis of the Veteran's hearing loss than Dr. 
J and Ms. C did.  Id.  The VA examiner analyzed the specific 
pattern of the Veteran's hearing loss while Dr. J did not 
state a rationale for his opinion and Ms. C merely stated 
that hearing loss is known to be associated with excessive 
noise exposure.  Therefore, the April 2009 VA examination is 
of greater probative value than Dr. J's and Ms. C's opinions. 

We recognize the sincerity of the arguments advanced by the 
Veteran that his bilateral hearing loss is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  In the present 
case, the Veteran is competent to report on his noise 
exposure in service and the symptoms regarding his hearing 
loss, and the Board finds that he is credible.  However, 
hearing loss requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for bilateral hearing loss, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


